..                                                                                     ·11 ,30S           -0 I
                                                                      §
                                                                      §             Court of Criminal Appeals
                                                                      §                      of Texas
Ray Anthony Ward
Applica11t                                                            §                 Austin, Texas 78711
                                                                      §                             RE.CE\VED \N
                                                                                              ""' 'RT 0~ CRIMINt\L /l.PPEALS
                                     NOTICE OF FALSE OATH OF OFFICE DOCUMENTA'J.!lON
                                                         WRIT NO. W85-85681-M( A}                       QC\ 0 12U'5

           Now comes            Ray Anthony Ward, not Anthony Ray Ward. Anth~~t~9¥:@J~,Q~~t
my        name.  The            Courts made me sign.my_name bac::kwards in 1992. Please address me
by my original birth name.

           On     September              22,     2015,     Applicant received documents from            your   Office     at
Capital           Station with the following Cause numbers noted: W92-43866-M(A); W92-43867-
M(A);           W92-4388-M(A).                 Applicant noticed-that the cause number. in               which Applicant
is imprisoned under is not denoted on any of the documents.

           There ·is          a big conspiracy within-the Dallas County District Courts in filing
flase           Oath     of     Office          documentation        for Judge Ed Kinkeade, in order to cover up
Constitutional Oath of Office violations as well as Civil                                     Rights_ vi0lations.         To
support           this        allegation of illegal dicumentation, attached you will find one copy
of        each     false Oath of Office presented by the Dallas County District Court.                                  Note
that        the        file stamp is missing from each of these false documents.                           Also attached
is a        copy of the original Oath of Office from the Secretary of State that contains
a file stamp at the lower right hand corner .. In                                   addition, you will find a copy of
Jedge Ed Kinkeade's history.

           Applicant           is        currently       preparing     a    1983      Civil Law Suit against the State
of        Texas        for     illegal          imprisonment        based    on a voidable judgement and sentence.
Additional evidence will be presented with that Law Suit.

           Furthermore;              Applicant           requests    Federal       Agents   be assigned to investigate
all        allegations              of     fraud committed by some officer of the State, and all parties
involved in the falsification of Oath of Office documents.

                                                          UNS\"KlRN DECLARATION
           I, Ray Anthony Ward, IDCJ ID #633106, being presently incardereted in Coffield
Unit, in Anderson County Texas, declare under penalty of perjury that the foregoing
is true and correct.

Executed on the ~ 0                        day of ~1'1'26£'£..              , 2015.
                                   :.




                                                    ::.",

                               ·[Jn tl}t ~mt anb lltf t4t.;. autltitrittt nf
                               '•,>.                ··~
                                                   .'~


                                       · ·m~t1,r &tut~'nf.
                                                      ;.
                                                           me'*an
                                                   :;. .



                                                            OATH OF OPFJCE




                                                                                       -·--                               dn tok-mnlv

               nrear     f


               tv coo tribute any money, or valuable           th1nJ. Of proml!zed ony pu~lc office Ot' ~t. aa e                             .

       ·.~
               reward focthegivlns orwllbholdlna • vote mt tile,electlon at which lwq el«t~. So help me God.

                                                                           I



              SWORN TO arid Subscri~ before me by ~~E,.,.d_.:_K..,'i.,.·n..,.k,_,e....,.ll.,_d.,_.l'l..,..,____~-'-'-.,.,....,-'-c,...;..~
               on thla Sth              day of .   Jtnlullry              '.Jg_JE              '


                                                                         ·c~~~-r
....--~--- -------.. -----.. -~--~ --------~------- -· ------- -------· ---- ------~-~~-- ...... ---~:~~i:i,x!JUCI.!t}(ltx.ii                                                                        ..   -   ---'·---'-·:       __________________                  -'-_




                                                      OATH 01' OJ'I'ICE




   I, _   _;.·....;J;.:AMB~:;..S;......;E..:;C....;G_A_R_X_I_N_l_EAD_E
                                                                    _ _ _ _ _ _ _ _ _ _ _ _ _~,                    do aolemnly

swear (or Arfirm), that I v.ill faithfully execute the duties or the
          JUDGE of the l94th JUDICIAL DISTRICT COURT
                                                                                                               orne~
                                                                                                                        ---
                                                                                                                       o£



ot the State or Texas, and wlll to the beat or my ablllty;_preserve, protect, and
defenrt the Constitution and laws of the \JnitP.d States atid or this Statel and 1

furthermore solemnly swear (or arrtrm), that 1 have n.->t directly nor lndlrttctly

paid, onered, or promised to pay~ contrlbutt!d, nor promiaed to contribute any

monery, or      val~"le     thlng, or p:--:-·· · !lu!-i any public office or employment, as a

reward to secure my appointment or the conf'l.rmatlon thereof, So help me God •




SWORN TO and Subscribed before me this                                 let                     day     or   September       • 19.!:_.


                                                                                                    ~
                                                                                                    ohn · ova'?a"', Judge         --
                                                                                                    65th Diet. court

                              Notlir,t Public,                                                                   County, Texas
                                                                 --------------------~




                               ·.   -.:··:".'   ............ .                      ...-.
                                                                                   ~-       ·~·-'
                                                          ·····-   ·-----------------




                                      OATH OP OF"ftCB




     I, -~·-·-       Ed Klnkeed__e,___ _ _ _ _ _ _ ___,.______ do 10lemn1y

  swear (or dlnn), thr~ I w1ll falthtully execute the dudes of the office o f - - · - -
.... - ..:....l.~dge_~f--~~· 194th Juc!_l_~!~.!..P!~~~-~~t__E~~~t~--~~.!_l..c~.!-~~~n_!Y__ _

 of tbe State of Texaa, and will to the best of my abfJlt.y preoorvo, protoc~ and defend
 the CoutJtution and law1 of tho UniW Bt.at.oa and of thla State; and 1 furthennore
 10J.rmnJy 11rear (or atnrm), that. J hAve not f!lrecUy nor hi~lreeUy pRid, ofrttred, or
 pM~mlled w pay, oontrlbutt!d, nor pronllnerl to contribute any money, or vaJuable
 thlnr, or promised any public otfloe or employrnonl., ae11 r~ward for the g{vtn1 or with-
 holdlnr a vot.fa at Ule eJaetton at wbfeh I wae elected. So help me God.




      SWORN TO and Bubeerfbed before me           thls/~ay ot r-]~ ~ ... ., 19)~~




                                                                   . Ql!l~lae   County, Toxae
Judges -District
                                                                                                                                                                                                             1. .
Judge Ed
Kinkeade
                                        General Information

                                        1100 Commerce Street
                                        Room1625
                                        Dallas, Texas 75242-1003

                                        Courtroom 1627

                                        Chambers: 214-753-2720
                                        Judicial Assistant: Cheri Leatherwood
                                        Courtroom Deputy: Ronnie Jacobson 214-753-2166
                                        Court Reporter: Todd Anderson- 214-753-2170

                                       Case Letter Designation: (K)




                                                                                                             BIOGRAPHY
                                                                                                     District Judge Ed Kinkeade
                                         Birth:                                                 1951
                                         Year Service Began: 2002
                                         Appointed by:                                          President George W. Bush
                                         Education:                                             Baylor University (B.A. 1973), Baylor University School of
                                                                                                Law (J.D. 1974) .
                                         legal Practice:                                       Associate, Dennis G. Brewer, Inc., 1974-1975; Partner,
                                                                                               Power & Kinkeade, 1975-1980
                                        Government:                                            Justice, Texas Court of Appeals, Fifth District, 1988-2002;
                                                                                               Judge, Texas District Court, 194th Judicial District, Dallas,
                                                                                               TX, 1981-1988; Judge, County Criminal Court No. 10,
                                                                                               Dallas County, Dallas, TX, 1981.
                                        Academic:                                             Former Adjunct Professor of Law 1 Texas Wesleyan
                                                                                              !Jniv:ersity _(now Jexas.A&M University SchooLofLaw)
                                                                                              Jurist-in-Resident, Baylor University School of Law




                                                                            ... - .. -                                                                                                            ..: ··'
                   --   . -·· ····--·····-··--------·--·-- ..   --- ..... ·- ------                . --------- .... ------· ----·-- ....
                                                                                                                              --'--·     -----         -- ·----- --   ·-   - .... -- ···-··- -- .---
                                                                                                                                                                                                   .;
                                                                                                                                                                                                      -- ----- -- --
            . ···-.                                                ·········------'·-::...:.::....... ·······-·----········- ----------- -----·   '--"-·····--'-----~--C             ... .::.:.:::c;:_,_;___-_;_ /-.